No. 3--96--0606

_________________________________________________________________



IN THE



APPELLATE COURT OF ILLINOIS



THIRD DISTRICT



A.D. 1997

_________________________________________________________________



LEONA BLEDSOE, 	)	Appeal from the Circuit Court

)	of the 9th Judicial Circuit,

Plaintiff-Appellant,	)	Knox County, Illinois

)

v.	)	No. 94--L--59

)

ROBERT S. DREDGE, JOHN S.	)

BOYDSTUN, WILLIAM L. KELLY,	)

and CECIL R. COX, Individually	)

as Partners Doing Business as	)

HILL ARCADE BUILDING 	)

ASSOCIATES, and HILL ARCADE 	)

BUILDING ASSOCIATES,	)	Honorable

)	Harry C. Bulkeley,	

Defendants-Appellees.	)	Judge Presiding

_________________________________________________________________



JUSTICE HOMER delivered the opinion of the court:

_________________________________________________________________



Plaintiff, Leona Bledsoe, was a 59-year-old woman who fell while entering the Hill Arcade Building in Galesburg.  Plaintiff filed a negligence action against defendants, owners of the building.  The trial court granted defendants' motion for summary judgment. Plaintiff appeals. On appeal, we address the issue of whether defendants were entitled to judgment as a matter of law.

FACTS

In her complaint, plaintiff alleges that defendants were negligent because they failed to maintain the entryway to their building in a safe condition.  The Hill Arcade Building is a privately-owned commercial building.  The entryway is a large, covered corridor open on the end extending to the outside of the building.  The record, which includes photographs, indicates that the marble slab flooring of the entryway has a crack running across it. 

Plaintiff alleged that she suffered injury in a fall as a result of the crack in the marble slabs.  Plaintiff identified the crack as the location where she fell but could not remember which leg became caught or other specifics.  Photographs and deposition testimony in the record indicate that the crack was approximately three-eighths of an inch in deviation.

Defendant Kelly stated that defendants knew for quite some time about the crack in the entryway, perhaps since the time of purchase in 1977.  Kelly stated that defendants were concerned about the crack for reasons of appearance, but no one had complained of the crack and no one, to his knowledge, had stumbled because of the crack.  The trial court determined that the defect was 
de
 
minimus
 and granted summary judgment for the defendants, citing in its order 
Hartung v. Maple Investment and Development Corp.
, 243 Ill. App. 3d 811, 612 N.E.2d 885 (1993).

ANALYSIS

In addressing injury claims based on differences in elevations of adjoining municipal sidewalk slabs, Illinois courts have used the well-recognized 
de minimus
 rule.  
The rule states that minor municipal sidewalk defects are generally not actionable.  
Wagner v. City of Chicago
, 72 Ill. 2d 100, 103-04, 378 N.E.2d 502, 503 (1978); 
Arvidson v. City of Elmhurst
, 11 Ill. 2d 601, 604-05, 145 N.E.2d 105, 106-07 (1957).  The 
de minimus
 rule has developed out of the recognition that municipalities should not have a duty to keep all sidewalks in perfect condition at all times.  
Gleason v. City of Chicago
, 190 Ill. App. 3d  1068, 1069, 547 N.E.2d 518, 519 (1989).  The policy rationale for the rule is that it is too extreme a burden to require a municipality to inspect many miles of sidewalks and repair slight irregularities. 
Birck v. City of Quincy
, 241 Ill. App. 3d 119, 123, 608 N.E.2d 920, 923 (1993).  Consequently, Illinois courts have determined that certain sidewalk defects are so slight their lack of actionability may be determined as a matter of law.  
Warner v. City of Chicago
, 72 Ill. 2d 100, 103-04, 378 N.E.2d 502, 503 (1978).

Application of the 
de minimus
 rule has recently been extended by the Appellate Court, Second District to an outdoor, privately owned sidewalk. In 
Hartung v. Maple Investment and Development Corp.
, 243 Ill. App. 3d 811, 612 N.E.2d 885 (1993), the plaintiff filed a negligence complaint alleging she tripped on a raised portion of a sidewalk in a privately owned shopping center. 
 The plaintiff estimated that the deviation in the sidewalk where she fell was one-half to three-quarters of an inch.  
The defendants argued that such a small sidewalk deviation is 
de minimus
 and as a matter of law cannot be the basis of a negligence action.  
The plaintiff argued that the facts presented a jury question and the 
de minimus
 rule should not apply to situations where a sidewalk is privately owned.  
The court held that the 
de minimus
 rule applies to private owners and possessors of outdoor sidewalks as well as to municipalities.  
Hartung
, 243 Ill. App. 3d at 815, 612 N.E.2d at 889. 

The court reasoned that, like municipalities, owners of shopping centers should not be required to maintain perfect outdoor sidewalks because of the large area involved, and the extreme and changeable weather conditions in Illinois.  The court noted that sidewalks are constructed in slabs for the very reason that they must be allowed to expand and contract with changes in temperature.  
Hartung
, 243 Ill. App. 3d at 816, 612 N.E.2d at 889.

In contrast to the factual situation in 
Hartung
, the case at bar involves cracked marble slabs located in a partially enclosed entryway. As the 
Hartung
 court observed, indoor flooring is not exposed to the weather and can be more easily monitored for defects.  
Hartung
, 243 Ill. App. 3d at 816, 612 N.E.2d at 889.  In the instant case, the entryway is covered and exposed to the weather only on one end.  In addition, the entryway could be easily monitored for defect
s and repaired. Such a covered entryway is not an outdoor sidew
al
k within the contemplation of  the 
de mi
nimus
 
rule.  Under such circumstances, as noted in 
Hartung
, courts are more inclined to find smaller defects in flooring actionable.  
Hartung
, 243 Ill. App. 3d at 816, 612 N.E.2d at 889.   	

In the instant case, the 
location of the defect 
is in an entryway to a commercial building which contains shops and businesses.  These shops and businesses can be expected to draw
 patrons using this entryway.  In addition, the threshold of the entryway is sloped 
near 
the alleged defect, 
creating a potentially added danger.  Also, as we have indicated, monitoring an area such as this entryway is not a burden equivalent to monitoring an expanse of sidewalks.  Consequently, we decline to extend the ruling of 
Hartung
 to the facts of this case. 

In reviewing a motion for summary judgment, this court is limited to the record in determining whether any genuine issue of material fact exists and whether the moving party was entitled to judgment as a matter of law.  
Bryant v. Glen Oaks Medical Center
, 272 Ill. App. 3d 640, 649, 650 N.E.2d 622, 629 (1995).  The standard of review for a summary judgment is 
de novo
.  
Andrews v. Cramer
, 256 Ill. App. 3d 766, 769, 629 N.E.2d 133, 135 (1993).  In this case, we find the circumstances presented a question for the jury and that the defendants were not entitled to judgment as a matter of law.

CONCLUSION

For the foregoing reasons, the judgment of the circuit court of Knox County is reversed and the case is remanded for further proceedings consistent with this order.

Reversed and remanded.

McCUSKEY, J., concurs and HOLDRIDGE, J., dissents [dissent to follow].